Broyles, C. J.
1. The accused was convicted of larceny from the house on an indictment which charged that he “did enter the church house known as Longview of the Methodist Episcopal Church, South, located in Jackson county,” and after so entering did unlawfully and privately take and carry away, with intent to steal the same, certain described personal property, of the value of seventy-five dollars, being' the personal goods of said Longview Church. Conceding that the evidence showed that the stolen property belonged to the North Georgia Methodist Conference, it also authorized a finding that the property at the time it was stolen was in the possession of the said Longview Methodist Church as a bailee of the North Georgia Methodist Conference. It follows that there was no variance between the allegations of the indictment and the proof as to the ownership of the property. Henry v. State, 110 Ga. 750, 752 (36 S. E. 55, 78 Am. St. R. 137), and cit.; Bradley v. State, 2 Ga. App. 622 (2) (58 S. E. 1064).
2. Under all the facts of the case this court can not hold that the verdict was unauthorized by any evidence, and, the finding of the jury having been approved by the trial court, and no error of law appearing, this court is without authority to interfere with the verdict.

Judgment affirmed.


Jjuhe and Bloodworth, JJ., concur.

Joseph -D. Quillian, for plaintiff in error.
J. G. Pratt, solicitor-general, contra.